DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) as being clearly anticipated by Kemp et al (U.S. PG Pub No. 2019/0058709).

As per claim 1, Kemp et al teach a transaction processing system comprising one or more processors to implement: a plurality of leaf chains (plurality of leaf servers, see pp 0008) comprising a first leaf chain and a second leaf chain, the first leaf chain and the second leaf chain comprising a first leaf chain manager contract and a second leaf chain manager contract, respectively (see fig 2, pp 0038); a root chain comprising a root chain manager contract for the root chain, a first leaf chain contract for the first leaf chain, and a second leaf chain contract for the see figs 1, 2, pp 0038, 0040, 0045).

As per claim 2, Kemp et al teach a transaction processing system wherein one of the at least one relayer comprises: a producer module configured to collect a transaction generated in each of the plurality of leaf chains or an allocated leaf chain, and collect a transaction generated in the root chain; and an interchain consumer module configured to transfer a first remittance request from the first leaf chain manager contract in the first leaf chain to a first leaf chain contract in the root chain, or to transfer a second remittance request from the second leaf chain contract in the root chain to the second leaf chain manager contract in the second leaf chain (see fig 2, pp 0057).

As per claim 3, Kemp et al teach a transaction processing system wherein the one of the at least one relayer further comprises: a queue server configured to store the transaction collected by the producer module in a queue and to sequentially provide the stored transaction to the interchain consumer module; and an interchange failover module configured to switch from a first computer system to a second computer system to process the remittance request using the second computer system, in response to a failure of the first computer system being detected while the remittance request is processed by the first computer system (see pp 0089-0103).

As per claim 4, Kemp et al teach a transaction processing system wherein the root chain manager contract is configured to: determine whether the remittance request is normal by analyzing a see pp 0089-0103).

As per claim 5, Kemp et al teach a transaction processing system wherein the root chain manager contract is configured to: process a remittance complete request through the relay from each of the plurality of leaf chains using a remittance request record of the remittance request, delete the remittance request record when the remittance complete request has been processed, and request a corresponding leaf chain to complete a remittance through the at least one relayer (see fig 2, pp 0057). .

As per claim 6, Kemp et al teach a transaction processing system wherein the root chain manager contract is configured to: register an address of a leaf chain contract of a new leaf chain installed in the root chain in response to addition of the new leaf chain, and add a relayer user accessible to the first leaf chain contract and the second leaf chain contract in the root chain (see fig 2).

As per claim 7, Kemp et al teach a transaction processing system wherein the first leaf chain manager contract is configured to register an address of a service contract for a new service installed in the first leaf chain, and the root chain manager contract is configured to further register the address of the service contract (see fig 2).

As per claim 8, Kemp et al teach a transaction processing system wherein the first leaf chain manager contract is configured to: receive a remittance request from a first user through a first service contract installed for a first service of the first leaf chain, record the received remittance request in a see pp 0089-0103). .

As per claim 9, Kemp et al teach a transaction processing system wherein the first leaf chain manager contract is configured to: generate an exchange transaction hash in response to the remittance request, and generate a remittance request record including the exchange transaction hash, an identifier of the first service, an identifier of a second service that is a subject of the remittance request, an identifier of a second user of the second service, and a unique value, wherein the unique value is generated based on a request time of the remittance request, the identifier of the first leaf chain corresponding to the remittance request, and an identifier of the transaction block (see pp 0089-0103)..

As per claim 10, Kemp et al teach a transaction processing system wherein the first leaf chain manager contract is configured to subtract an amount requested to be remitted from a balance of the first user in response to receiving the remittance request from the first user and to lock the subtracted amount not to be used (see pp 0089-0103)..

As per claim 11, Kemp et al teach a transaction processing system wherein the first leaf chain manager contract is configured to unlock the locked amount and return the amount to the first user in response to a failure of the remittance request(see pp 013).

As per claim 12, Kemp et al teach a transaction processing system wherein the at least one relayer comprises relayers respectively corresponding to the plurality of leaf chains and a relayer corresponding to the root chain (see fig 2).

As per claim 13, Kemp et al teach a transaction processing system wherein, in the relayers respectively corresponding to the plurality of leaf chains, a corresponding leaf chain dynamically changes at preset time intervals (see fig 2).

As per claims 14-20, they disclose the same inventive concept as claims 1-13. They are therefore rejected under the same rationale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




	
/FIRMIN BACKER/               Supervisory Patent Examiner, Art Unit 3699